internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case-mis no ---------------- --------------------------------------------------------------- tam-164534-03 cc fip taxpayer's name taxpayer's address taxpayer's identification no years involved date of conferences legend --------------------------------------------------------------- --------------------------------------- ---------------------------------------------------------- ------------------------------------ ------- ------------------------------------------- ------------------------------------------------- --------------- ---------------------------------------------- ------------- --------------------- ---------------------------- -------------------- ----------------------------------------------- ------- -------------------------------------------------- ------------------------- taxpayer company taxpayer state a individual b individual c individual d program e year program agreement sponsor administration agreement ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- administrator number f insurance_contract ------------------------------------------------------------------------------------------------------------- insurance_company ------------------------------------------------ --- ----------------------------------------------------------------------------- ---------------------------------- ------------- ------------- ----------- ----------------------------------------------------------------------------- --------------------------------------------------------------- ------------- ------------------------------------------ --------------------------- ----------------------- ---------------------------------------------- ------------------------------------------------ number g dealer agreement ---------------------------------------------------------------------------------------------------------------- --------------- group state h trust date date trustee trust administrator liability reimbursement agreement ------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- administrative agreement ------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- date individual i jurisdiction j jurisdiction k number l number m date protection against loss agreement ------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ number n number o state p date number q number r number s number t number u number v number w number x number y number z number aa number ab ----------------------------------------------------------- ----- ------ -------- ------------------ --- ----- ----- ----- ------- ------- ----- ----------- --- --------- --- --------- ------------------ ------------------- ------------------------------- ------------------------- --- --- ------------------ ------------------ --------- --------------------------- --------- ------------------------------------------------------------------------------ date number ac date number ad property ------------------------------------------------------------------------------------------------------------- ------------------------- date ------------ number ae ---------------------- date ------------------------ date --------------------------- date ------------- number af ------------------- date ----------- number ag --------------- number ah ------------------------------------------------------------------------------ case ai --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- statute aj case ak ---------------------------------------------------------------------------------------------------------------- date in addition to the issues set forth below you asked whether taxpayer is entitled to the benefit of sec_501 of the internal_revenue_code for the year involved because it was an organization described in sec_501 that issue will be addressed under separate cover in a manner consistent with the conclusions in this memorandum issue s were taxpayer a domestic_corporation would it have qualified as an insurance_company under part ii of subchapter_l for the year involved was taxpayer eligible to elect under sec_953 to be treated as a domestic_corporation if not how is the income of taxpayer accounted for under subpart_f and other provisions that apply to foreign_corporations are the arrangements at issue a sham for federal_income_tax purposes ---------------------------------------------- ------------------------------------------------------------------------------ this memorandum responds to your request for technical_advice dated ----------------------------------- conclusion s were taxpayer a domestic_corporation for the year involved it would have qualified as an insurance_company under part ii of subchapter_l taxpayer was eligible to elect under sec_953 to be treated as a domestic_corporation the arrangements at issue were not a sham for federal_income_tax purposes facts program e is designed to be a comprehensive program facilitating the sale and taxpayer is a corporation chartered under the law of state a it has three shareholders individuals b c and d for the year involved taxpayer was an s_corporation as defined by sec_1361 taxpayer sold new and used motor vehicles in connection with this business activity taxpayer offered for sale various vehicle service agreements which provide purchasers subject_to certain limitations with protection against economic loss for certain expenses related to the repair of the vehicle identified in the agreement which are not covered by the manufacturer’s warranty among the agreements offered by taxpayer are agreements that are part of program e administration of vehicle service agreements implemented through several pre-arranged steps program e’s sponsor prepared literature for review by potential participants including taxpayer describing the implementation and operation of program e taxpayers’ participation in program e appears consistent therewith taxpayer began to participate in program e in year taxpayer entered into program agreement with sponsor the program agreement states that the program e vehicle service agreements are contractual obligations of taxpayer and that performance of the program e vehicle service agreements will be the sole responsibility of taxpayer and that sponsor will have no responsibility for the performance of the program e vehicle service agreements sponsor will act as the administering agent for the service agreements the program agreement requires taxpayer to pay a nonrefundable service commencement fee and to remit to sponsor on a monthly basis the amount indicated on the authorized dealer rate chart for each program e vehicle service agreement sold the previous month sponsor is required to provide taxpayer the service agreement forms and to provide the necessary administrative functions into administration agreement with administrator the thrust of the administration agreement is that administrator agrees to provide the personnel and systems to in order to fulfill its obligations under the program agreement sponsor entered administer program e including coordinating the provision of contractual liability insurance for program e participants however administrator’s obligations under the administration agreement specifically exclude any obligation to perform under the program e vehicle service agreements administrator will maintain the records regarding the program e vehicle service agreements including the loss and accounting_records and will generate reports of program e’s operation the administration agreement calls for each program e participant to remit to administrator a specific amount per program e vehicle service agreement sold upon receipt administrator will administer the in-force program e vehicle service agreement the administration agreement was amended during the year involved the amendments contemplated the addition of roadside assistance services and provided terms upon which administrator would facilitate the provision of such services additionally the amendment contemplated that a reinsurance company affiliated with each participant in program e would be formed each such company would be responsible for the obligations of the participants in program e under the program e vehicle service agreements the company’s assets would be available to sponsor to satisfy the obligations to the participants under the program e vehicle service agreements though the coverage terms of the program e vehicle service agreements vary the variables include length of time or miles covered the specific component parts of the identified vehicle and the amount the purchaser has to pay per repair visit before the coverage applies the deductible the essence is common the program e vehicle service agreements provide that the selling dealer taxpayer will make necessary repairs to the specified component parts of the identified vehicle which may include replacement without additional cost to the customer the program e vehicle service agreements do not cover any repair covered by the manufacturer’s warranty or failures from among other things collision abuse alterations outside the manufacturer’s specifications or lack of reasonable and proper maintenance reimbursement for transportation and towing costs incurred due to the breakdown of the identified vehicle however the program e vehicle service agreements do not cover any incidental or consequential damages the total benefits payable pursuant to a program e vehicle service agreements cannot not exceed the price paid for the identified vehicle if a customer believes that a component has failed in a manner covered by the program e vehicle service agreement the customer is to deliver the vehicle to taxpayer or if more than number f miles from taxpayer call administrator for instructions on how to proceed if repairs are needed outside of subject_to limitations the program e vehicle service agreements also provide during the year involved the program e vehicle service agreements offered by taxpayer did not include roadside assistance services for a new vehicle the maximum length of coverage was the first to occur of months or big_number miles for a used vehicle months or big_number miles the program e vehicle service agreements are offered to taxpayer 1’s state a law includes warranty contracts covering motor vehicles within its normal business hours the customer will be reimbursed the reasonable and customary charges for necessary repairs if administrator is notified the next business_day the program e vehicle service agreements terminate if the identified vehicle is repossessed or declared a total loss or if the customer gives notice of cancellation in such event a portion of the purchase_price may be refunded to the customer less a cancellation charge if applicable if the customer transfers the identified vehicle the program e vehicle service agreement will terminate unless the customer applies to taxpayer to have the agreement transferred customers at the time a vehicle is sold a program e vehicle service agreement is purchased with a single payment definition of automobile insurance however state a law provides that agreements for which a separately_stated charge is paid for coverage of only defects in material and workmanship that are sold incident to the business of selling or leasing automobiles are deemed to not be insurance if the seller other than a manufacturer distributor or importer of the agreement has an insurance_policy with an admitted insurer covering the agreements this insurance coverage must provide - and the vehicle service agreement must conspicuously state - that a claim can be made against the admitted insurer if the seller does not perform within days after proof of loss is submitted to the seller service agreements to be deemed not insurance for state law purposes taxpayer entered into insurance_contract with insurance_company an insurer licensed in state a pursuant to insurance_contract insurance_company agreed to pay such sums as are required to perform taxpayer 1’s obligations under the program e vehicle service agreements in the event taxpayer is unable the coverage provided by insurance_company under the insurance_contract is limited to dollar_figurenumber g in the annual aggregate for each covered vehicle insurance company’s liability does not exceed the actual cash_value of the vehicle in addition to exclusions for losses arising from acts of war and the like the insurance_contract does not cover any loss that is covered by the manufacturer’s warranty caused by delay in repair in the nature of consequential damages or less than the deductible amount stated in the program e vehicle service agreement in accordance with the law of state a the program e vehicle service agreements conspicuously reference the insurance_contract program e vehicle service agreements it sold were properly administered in the dealer agreement taxpayer recognized that all services to be performed under taxpayer entered into dealer agreement with administrator to ensure that the in order to satisfy the requirements of state a law for the program e vehicle program e vehicle service agreements will be provided by and are the sole responsibility of taxpayer that the program e vehicle service agreements are the contractual obligations of taxpayer and that administrator had no liability for such services the dealer agreement calls for taxpayer to pay to administrator an initial service commencement fee and then remit a monthly administrative fee along with a copy of each program e vehicle service agreement sold by taxpayer during the preceeding month administrator agreed to obtain and supply taxpayer with the program e vehicle service agreement forms and promotional material and to provide administrative services including the adjustment of claims made under the program e vehicle service agreements and arranging for service if repairs are needed more than number f miles from taxpayer or outside of normal business hours to facilitate taxpayer 1’s performance of its obligations under the program e vehicle service agreements program e provides a mechanism which is intended to constitute a reinsurance arrangement the arrangement is structured as follows taxpayer joins group taxpayers provided a blank form application to join group but did not provide a completed application group was chartered under the laws of state h for the purpose of purchasing liability insurance for automobile dealers group is not an insurance_company_group held itself out as being a insurance purchasing group as defined by the liability risk retention act of u s c et seq 100_stat_3170 though it is unclear that for the year involved group had made the filings required by the act the terms of membership in group are that group may subscribe to group policies for the benefit of members however neither group nor its officers and directors were liable with respect to any such coverage sponsor is the manager of group’s vehicle service agreement program failed to pay the required state fees subsequent to the year involved group apparently cured this deficiency and its charter was reinstated member of trust on date whether group authorized this membership and whether the signature on the document accepting membership on behalf of group is authentic is unclear the purpose of trust is to provide a mechanism for its members to obtain group_insurance trust’s trustee a chartered business_entity was charged with being the custodian and holder of group policies issued to the trust trust administrator a chartered business_entity qualified to administer group_insurance programs agreed to assume the responsibility of all administrative duties in connection with any group policy issued to trust trust granted to trust administrator the authority to make application on behalf of trust to qualified underwriting companies for contracts providing various insurance coverages for the members of trust all premiums shall be paid to trust administrator trust administrator is not authorized to incur any expense on behalf of a member of trust all expenses for service and material incurred in connection with prior to the year involved group’s charter was revoked apparently because it trust was chartered outside the united_states on date group became a company entered into administrative agreement with sponsor whereby to pursue the purpose of group and trust an application_for coverage was administration of any group policy are to be borne by the underwriting company and or trust administrator trustee shall not be responsible for the collection or remitting of premiums for such a policy or responsible for its renewal replacement or cancellation submitted to company a company chartered and domiciled outside the united_states but not licensed as an insurer in any of the united state sec_3 acting on this application on date company issued liability reimbursement agreement to trust though trust authorizes trust administrator to apply for coverage the application was signed by group no evidence that group was authorized to make this application was presented the liability reimbursement agreement covers vehicle service agreements for which company approves the agreement form and which are administered by the company identified on the certificate evidencing coverage issued by company only the entity named on the certificate evidencing coverage may receive the benefits provided by the liability reimbursement agreement sponsor agreed to maintain all reinsurance files calculate premium earnings and fund all accounts in accordance with any reinsurance treaty and provide quarterly statements an entity covered by the liability reimbursement agreement must remit to company the amount determined in accordance with the rates attached to the liability reimbursement agreement in return company will pay all sums the entity named on the certificate evidencing coverage becomes obligated to pay as claims under service agreements sold while the liability reimbursement agreement is in effect up to a maximum specified in the certificate evidencing coverage the liability reimbursement agreement provides that the amount payable under all covered contracts is subject_to and shall be equal to the current authorized rate chart that is in effect at the time the service agreement was issued authorized rate chart are the same and specify the amount that taxpayer is to remit to sponsor for each program e vehicle service agreement taxpayer sells effective for the year involved however this certificate does not state a maximum coverage amount there is no indication that company approved of the contract forms used by taxpayer to sell the program e vehicle service agreements taxpayer is identified on a certificate evidencing coverage issued by company according to the field and taxpayers the rates attached and the current that company is a qualified underwriting company as required by the terms of the trust has not been questioned on date individual i incorporated taxpayer as a company with its capital divided into shares under the laws of jurisdiction j which is outside the united_states subsequent to its incorporation and before the year involved taxpayer was as allowed by its charter re-domesticated to jurisdiction k also outside the united_states individual i is the father of individual b initially individual i was the sole shareholder of taxpayer between date and the year involved the ownership of taxpayer changed such that by the year involved individuals b and c each owned number l of the shares of taxpayer moreover by the year involved individual b was the president of taxpayer and individuals b and c composed taxpayer 3’s directors taxpayer 3’s charter allowed it to among other things carry on all or any of the businesses as advisers consultants specialists and experts on all matters relating to insurance and to undertake and carry on the business of life and non-life insurance or other insurances or any of them and to transact all or any other kinds of insurances and to carry on all or any class of insurance or re-insurance business in addition taxpayer was also authorized to carry on the business of an investment_company to acquire manage and dispose_of real or personal_property to lend money and to deal in securities and negotiable investments that are the property of taxpayer or on behalf of others taxpayer was empowered to apply for any license s required to conduct any of the authorized activities the charter allowed taxpayer to distribute among its members any of its property provided that any such distribution which reduced its capital could only be made as allowed by the applicable law protection against loss agreement under the protection against loss agreement company agreed to assign and taxpayer agreed to accept all of company 2’s liability on each and every vehicle service agreement attached thereto taxpayer assumed all of company 2’s risk the protection against loss agreement contemplates that taxpayer will follow the fortunes of company the coverage provided by the protection against loss agreement is to be conterminous with that provided by the liability reimbursement agreement and company 2’s decision to accept or reject a claim of coverage thereunder will be binding on taxpayer upon submission of reasonable evidence of an amount_paid by company which is covered by the protection against loss agreement taxpayer will immediately reimburse company for such amount the consideration paid_by company to taxpayer under protection against loss agreement is number n of the amount company received from taxpayer under the liability reimbursement agreement less any amount company had to return to taxpayer due to cancellation s of a program e vehicle service on date which is before date company and taxpayer entered into and previously individual i was the sole shareholder of taxpayer however by the year involved individual i had disposed of his interest in taxpayer during the year involved individual b also owned number l of the outstanding shares of taxpayer and individual c number m of the outstanding shares of taxpayer taxpayer has no employees any needed administrative tasks were agreement s this consideration is to be paid to taxpayer monthly in making this payment the protection against loss agreement allows company to offset against the amount to be remitted any amount taxpayer owes company in consideration for facilitating the protection against loss agreement taxpayer agreed to pay company a commission of number o of the amount to be paid_by company without regard to any offset taxpayer was required to provide collateral in a form acceptable to company such as a letter_of_credit to secure its obligations under the protection against loss agreement this was satisfied by having company act as a trustee over taxpayer 3’s assets there is no indication that taxpayer or individuals b or c directly or indirectly guaranteed taxpayer 3’s performance under the protection against loss agreement the protection against loss agreement provides that it is to be interpreted in accordance with the laws of state p and that any inadvertent delay error or omission shall not relieve either party from its obligations the parties agreed to correct any such delay error or omission as soon as possible after discovery accomplished as a result of the operation of the various agreements during the year involved reports of taxpayer 3’s activity were prepared though no actuarial forecasts or analyses were created taxpayer did not enter into any other contracts similar to the protection against loss agreement from the date it was established through the year involved taxpayer 3’s primary and predominant business activity was the protection against loss agreement on date the service issued a determination_letter to taxpayer confirming that it was exempt from tax under sec_501 as an organization described by sec_501 date determination_letter a customer purchased a vehicle from taxpayer the customer would purchase a program e vehicle service agreement paying in full the price the customer negotiated with taxpayer taxpayer remitted to sponsor the amount specified on the rate chart6 monthly for all program e vehicle service agreements sold the previous month the amount taxpayer remitted to sponsor was computed on a net-remit basis that is taxpayer subtracted from the amount to be remitted to sponsor the amount it incurred in performing its obligations under outstanding program e vehicle service agreements for which it had not been reimbursed sponsor in turn paid the fee owed administrator under the administration agreement and the premium owed insurance_company under the insurance_contract sponsor remitted the remaining funds to company company then remitted this amount less number o to taxpayer it appears that approximately number q of the amount stated on the current authorized rate chart was remitted to taxpayer in accounting for the purchase_price received taxpayer used the methods allowed by revproc_97_38 1997_2_cb_479 and revproc_97_37 1997_2_cb_455 additionally taxpayer would forward to sponsor copies of the program e vehicle service agreements and any other documentation required by the various agreements in practice the various agreements were performed in this manner at the time on date individuals b and c as directors of taxpayer passed a corporate reports showing the activity of taxpayer during the year involved reflect the following during the year involved taxpayer issued number r program e vehicle service agreements7 of this amount number s were for new vehicles and number t were for used vehicles this brought the total outstanding program e vehicle service agreements covered by taxpayer since taxpayer began participating in program e to number u of which number v were for new vehicles and number w were for used vehicles in connection with this number u outstanding program e vehicle service agreements covered by taxpayer dollar_figurenumber x had been remitted to taxpayer during the year involved claims were made against number y of the outstanding program e vehicle service agreements the cost incurred by taxpayer pursuant to the protection against loss agreement for these claims was dollar_figurenumber z over the history of taxpayer 3’s involvement in program e the total number of program e vehicle service agreements against which claims were made was number aa for which taxpayer had to pay dollar_figurenumber ab resolution directing that dollar_figurenumber ac of taxpayer 3’s funds be loaned to taxpayer payable by taxpayer with interest date loan also on date taxpayer by individual a as president executed a promissory note for dollar_figurenumber ac this note was secured_by taxpayer 1’s inventory of used cars and was personally guaranteed by individual a it appears that taxpayer fulfilled its obligations under the promissory note repaying the date loan with interest on date individuals b and c as directors of taxpayer passed a corporate resolution directing that dollar_figurenumber ad of taxpayer 3’s funds be loaned to individuals b and c payable by individuals b and c with interest date loan also on date individuals b and c executed a promissory note for dollar_figurenumber ad this note was personally guaranteed by individuals b and c and stated that it was secured_by the inventory of taxpayer specified on an attachment however the attachment instead specified property the promissory note called for monthly payments of dollar_figurenumber ae beginning date no payments were ever made on this note financial_institution at which taxpayer 3’s funds were on deposit this request specifically stated that the purpose of the date loan was to make a down payment in addition to taxpayer individuals b c and d also owned in the same proportion another corporation which operated as an automobile dealership this other automobile dealership also sold program e vehicle service agreements which were covered by the arrangement with company and taxpayer the other automobile dealership sold program e vehicle service agreements accounting for less than of the total covered by taxpayer the other automobile dealership is not party to this request for technical_advice the program e vehicle service agreements sold by the other automobile dealership are included in the data described in this paragraph neither its presence nor absence affects the analysis of the issues addressed herein to effect the date loan a request for release of funds was given to the taxpayer timely filed a return of organization exempt from income_tax form on property by deed dated date recorded on date property was conveyed to individuals b and c at individual b’s request on date dollar_figurenumber af of taxpayer 3’s funds were set_aside date set_aside this amount was used to pay the costs associated with property such as mortgage property taxes and insurance on date individual c conveyed his interest in the property to individual b for the year involved on this form_990 taxpayer reported income from the protection against loss agreement of dollar_figurenumber ag this amount reflects the gross_receipts which taxpayer was entitled to receive during the year involved ie this amount does not reflect the use of the net-remit method part of the form_990 is a balance sheet8 taxpayer improperly included as a liability on its balance_sheet an asset valuation reserve a concept associated with life_insurance when the coverage it provides is non-life taxpayer included as an asset on its balance_sheet the sum of the date loan and date set_aside as investments - land buildings and equipment basis these are the amounts expended in connection with the property taxpayer did so on its belief that the property was an asset of taxpayer used for business purposes despite the fact that the property is titled to individual a and used both personally and for the benefit of taxpayer if it is proper to include the property among taxpayer 3’s assets it was incorrectly reported on the balance_sheet the amount stated as an asset reflects only the date loan amount and includes non-capital expenditures further there is no corresponding liability for the outstanding mortgage when these errors in taxpayer 3’s balance_sheet are corrected taxpayer 3’s net equity at the end of the year involved was dollar_figurenumber ah law and analysis a law were taxpayer a domestic_corporation would it have qualified as an insurance_company under part ii of subchapter_l for the year involved eligible for the benefit of sec_501 because it was an organization described by sec_501 for the year involved if taxpayer was eligible its income was exempt from federal income_taxation if not its income may be taxable to its shareholders under subpart_f taxpayer 3’s eligibility for the benefit of sec_501 turns on whether it satisfies the criteria for qualification as an insurance_company for federal_income_tax purposes this case is ultimately about whether for the year involved taxpayer was attached to the form_990 filed by taxpayer was a completed annual_statement blank on a form similar if not identical to that prescribed by the national association of insurance commissioners part of this annual_statement was a balance_sheet the data reported on the balance_sheet that is a part of the form_990 is the same as that reported on the annual_statement balance_sheet for the year involved for federal_income_tax purposes an insurance_company is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income_tax regulations ' a company treated as an insurance_company for federal_income_tax purposes of definition of a life_insurance_company only if amore than half of the business of that company is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies while a taxpayer s name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for tax purposes depends on its actual activities during the year 56_tc_497 aff d per curiam 469_f2d_697 9th cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer amust use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff d per curiam 481_f2d_609 4th cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether taxpayer engages in other trades_or_businesses and its sources of income see generally lawyers mortgage co pincite indus life ins co pincite 300_fsupp_387 n d tex rev d on other grounds 425_f2d_1328 5th cir 189_fsupp_282 d neb aff d on other grounds 293_f2d_72 8th cir inter-am life ins co pincite nat l capital ins co of the dist of columbia v commissioner 28_bta_1079 was performing under the protection against loss agreement taxpayer 3’s qualification as an insurance_company depends on whether this activity constituted issuing an insurance_contract or reinsuring the risks underwritten by an insurance_company taxpayer 3’s primary and predominant business activity during the year involved neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement qualifies as insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk distributing insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income taxation9 involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 risk shifting occurs when a person facing the possibility of economic loss the risk transferred must be risk of economic loss allied fidelity corp v risk_distribution incorporates the statistical phenomenon known as the law of commissioner 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992-c b where parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was held to be not self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite risk_distribution necessarily entails a pooling of premiums so a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states the commonly accepted sense of insurance derives from all of the facts these principles include respecting the separateness of corporate entities the substance of the transaction s and the relationship between the parties 96_tc_61 aff’d 972_f2d_858 7th cir a contract providing benefits in_kind rather than in cash may constitute an cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v commissioner 49_fedclaims_42 insurance_contract for federal_income_tax purposes 102_f2d_89 5th cir the mere fact that the policy is payable not in money but in something of value equal to money does not as a matter of law exclude it from classification as an insurance contact sec_816 burial_or_funeral_benefit_insurance_company engaged directly in the performance of funeral services taxable as nonlife insurance_company sec_1_213-1 in determining whether a contract constitutes an ‘insurance’ contract it is irrelevant whether the benefits are payable in cash or in services but not all transactions which involve shifting and distributing an element of insurance risk qualify as insurance revrul_68_27 1968_1_cb_315 held that an arrangement whereby an organization issued medical service contracts to various groups and individuals who prepaid the contract_price at fixed monthly rates did not qualify as an insurance_contract for purposes of the code because the risk assumed by the issuer with regard to therapeutic care was predominantly a normal business risk because the organization generally does not incur any expense other than that which it incurs in providing the medical services through a salaried staff of physicians nurses and technicians see also 108_tc_448 n7 aff’d in part and rev’d in part 184_f3d_786 8th cir in revrul_80_95 1980_1_cb_252 an employer obtained coverage for its obligations under long-term disability benefits it promised its employees the risk involved was the employees’ risk of loss from injury the indemnifier was not directly liable to any individual employee the ruling concluded that the indemnification agreement was a contract of sickness or accident insurance under sec_4372 because the risk assumed by the indemnifier had the same character as that borne by the employer injury to an employee whether the disability benefit plan qualified as insurance for federal_income_tax purposes was not dispositive in considering this arrangement we are mindful of the observation of the court that interrelated contracts must be considered together legierse u s pincite see also clougherty packing co f 2d pincite where separate agreements are interdependent they must be considered together so that their overall economic affect can be assessed service agreements the liability reimbursement agreement and the protection against loss agreement are interrelated and interdependent without the latter two here as the literature prepared by sponsor makes clear the program e vehicle b analysis taxpayer would not have issued the former considered together in this case the effect is to shift to taxpayer the risk of loss from the purchasers of the program e vehicle service agreements this shifting of risk can be effected only if genuine obligations are created by the operative documents under the facts presented there were a series of defects in the execution of the liability reimbursement agreement which call its enforceability into question no defects have been noted in connection with the protection against loss agreement entered into between company and taxpayer the applicable choice of law rules result in the application of state a law to evaluate the validity and to interpret the liability reimbursement agreement see case ai satori v commissioner 66_tc_680 applying choice of law rules of forum state to evaluate existence of binding contract under sec_49 state a law recognizes implied contracts on terms manifested by the conduct of the parties statute aj in this case despite the defects noted the parties conducted themselves as though the liability reimbursement agreement was valid and enforceable company made no effort to disavow the liability reimbursement agreement rather taxpayer paid premiums and company performed as called for by the liability reimbursement agreement once the parties became aware of the defects the parties corrected them therefore during the year involved we presume a legally enforceable contractual relationship between taxpayer and company program e vehicle service agreements is an insurance risk the purchaser bore a risk of economic loss for the cost required to repair or replace a specified failed component of the identified vehicle though this risk is shifted from the purchaser to taxpayer and distributed in a manner commonly accepted as insurance because the program e vehicle service agreements obligate taxpayer to perform this service work directly the program e vehicle service agreement is akin to an agreement not characterized as an insurance_contract for federal_income_tax purposes revrul_68_27 108_tc_448 n7 characterized as insurance contracts for federal_income_tax purposes the nature of the risk covered is the same in revrul_80_95 the insurance risk arising from an employee’s injury was initially covered by the employer’s disability benefit plan the ruling suggests that this plan was not insurance nor was the employer an insurance_company for federal_income_tax purposes the ruling’s holding that the indemnification arrangement qualified as insurance reflects the economic_substance of the arrangement that the employees’ insurance risk arising from injury was shifted and distributed the nature of the risk assumed by taxpayer from the purchasers of the regardless of whether the program e vehicle service agreements are here considering together the program e vehicle service agreement the liability reimbursement agreement and the protection against loss agreement the effect is to shift to taxpayer the risk of loss from the purchasers of the program e vehicle service agreements for each program e vehicle service agreement sold taxpayer remitted to company via sponsor the amount indicated on the authorized rate chart less the fees of the administrator and insurance_company the language of the liability reimbursement agreement suggests that company 2’s liability to taxpayer was limited to the amount indicated on that chart in the present case a substantial portion of the amount on the rate chart is not paid to company moreover taxpayers have produced examples of individual program e vehicle service agreements under which the amounts paid in claims exceeded the initial premium paid_by the customer the risk of loss which is shifted ultimately to taxpayer and distributed among the large number of similar purchasers is an insurance risk and the coverage provided the purchaser is in accord with the commonly accepted sense of insurance therefore the primary and predominant business activity of taxpayer is the issuance of insurance contracts the fact that its operations are sparse does not negate this conclusion see alinco life ins co v united_states ct_cl that reinsurance company had extremely simple operation with very little general operating expense did not preclude conclusion that it was a life_insurance_company under sec_801 taxpayer would have qualified as an insurance_company were it a domestic_corporation for the year involved because the insurance coverage provided is other than life_insurance taxpayer would have qualified as an insurance_company taxable under part ii of subchapter_l arrangement at issue involves only one insured taxpayer and that the arrangement therefore cannot constitute insurance for federal_income_tax purposes because there is insufficient risk_distribution the risks in the present case however originated not with taxpayer but with the large number of unrelated customers of taxpayer the amounts paid_by those customers to purchase program e vehicle service agreements were pooled and those customers were indemnified for the repair of specified components of identified vehicles either in cash or in_kind had taxpayer issued the program e vehicle service agreements directly to the customers the agreements collectively would constitute a block of insurance_business for federal_income_tax purposes likewise were taxpayer an insurance_company taxpayer 3’s role as a reinsurer would not be challenged in this sense the instant case is most analogous to revrul_80_95 which characterized as insurance an arrangement between a single employer and a foreign insurer based on the disability risks of a large number of unrelated employees our conclusion is also consistent with the legal analysis that additionally taxpayers point out that under state a law an insurance_contract is to be interpreted so as to provide the greatest possible protection to the insured case ak in reaching this conclusion we have considered the argument that the a law formed the basis of the date determination_letter in short the differences between the facts represented to the service in support of the determination_letter and those presented in this case do not in themselves alter the legal conclusion that taxpayer qualified as an insurance_company for federal_income_tax purposes was taxpayer eligible to elect under sec_953 to be treated as a domestic_corporation the subpart_f regime applies to foreign_corporations that qualify as controlled_foreign_corporations cfcs sec_957 defines a cfc as a foreign_corporation of which more than of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned by united_states_shareholders a united_states_shareholder in turn is defined under sec_951 as a u_s_person who owns or more of the total combined voting power of all classes of the corporation’s stock entitled to vote sec_951 requires a u s shareholder of a cfc to include in gross_income such shareholder’s pro_rata share of the cfc’s subpart_f_income for the year sec_952 defines subpart_f_income to include in relevant part insurance_income as defined by sec_953 and foreign_base_company_income as defined by sec_954 domestic_corporation if - a the foreign_corporation is a cfc defined by sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under sec_953 subchapter_l for the taxable_year if it were a domestic_corporation prescribes to ensure the taxes imposed by chapter subtitle a of the code are paid and d the foreign_corporation makes an election under this paragraph and waives all benefits to the corporation granted by the united_states under any treaty sec_953 permits a foreign_insurance_company to instead be treated as a c the foreign_corporation meets such requirements as the secretary b the foreign_corporation would qualify under part i or part ii of b analysis a law where a transaction in fact occurs it will not be recognized for federal_income_tax in the present case the parties represent that the requirements of sec_953 c and d are met such that taxpayer will be treated as a domestic_corporation for the year involved if it would qualify under part i or part ii of subchapter_l for the reasons explained above we have concluded that taxpayer would have qualified as an insurance_company under part ii of subchapter_l accordingly the requirement of sec_953 is met in this case and taxpayer is treated as a domestic_corporation for the year involved are the arrangements at issue a sham for federal_income_tax purposes transactions may be shams in fact or shams in substance a sham in fact is a transaction that was created on paper but did not actually occur a sham in substance is a transaction that actually occurred but which lacks the substance suggested by its form 862_f2d_1486 11th cir purposes if it lacks economic_substance 293_us_465 in re cm holdings inc 301_f3d_96 3d cir the evaluation of the economic_substance of an arrangement focuses on two related factors economic_substance apart from tax consequences and business_purpose am elec power co inc v united_states 326_f3d_737 6th cir quoting 868_f2d_851 6th cir cert_denied -- u s -- 124_sct_1043 in re cm holdings inc f 3d pincite 254_f3d_1313 11th cir cert_denied 535_us_986 254_f3d_1014 11th cir in considering these factors the arrangement must be viewed as a whole 157_f3d_231 3d cir facts in the present case establish that the transaction s between taxpayer company and taxpayer did in fact occur customers unrelated to taxpayer paid amounts for program e vehicle service agreements which indemnified them for the repair of specified components of their identified vehicles some portion of these amounts remained with taxpayer the remainder after payment of the fee owed the administrator and the premium owed insurance_company was paid to taxpayer the pricing of the amount_paid to taxpayer is not at issue in this case nor is the fact that taxpayer bore the cost of covered repairs under the net-remit system when the defects in execution were discovered none of the parties to the affected agreements attempted to disavow them to the contrary they continued to perform under the terms notwithstanding the defects in executing some of the documents at issue the b analysis nor is the arrangement a sham in substance the arrangement between of the agreements and cured the defects as appropriate under the state law discussed above a party’s failure to perform would have been held a breach under these circumstances we cannot conclude the insurance transactions did not take place therefore the arrangement is not a sham in fact taxpayer company and taxpayer has both a business_purpose and economic_substance taxpayers established that the business_purpose of taxpayer is to allow taxpayer to enter into the market with vehicle service contracts on which it is the obligor while providing a mechanism to facilitate and ensure the performance of taxpayer 1’s obligations thereunder the economic_substance is to provide for the insurance risk covered under the program e vehicle service agreements by creating a separate source of funding to ensure those obligations can be met ie insurance in this sense the present case is like united parcel serv of am inc v commissioner f 3d 11th cir which concluded that the creation of a genuine obligation in the nature of insurance has economic_effect and an arrangement figuring in a bona_fide profit-seeking business has a business_purpose the present case is unlike either winn-dixie stores inc 254_f2d_1313 or 157_f3d_231 in that the substance of the arrangement - ultimately providing insurance to the customers of taxpayer - comports with its form the arrangement satisfies a business need of taxpayer and provides the opportunity to derive a pretax profit wright v commissioner tcmemo_1993_328 66_tcm_214 in that case the arrangements lacked formality and the taxpayer was careless in implementing and operating a purported reinsurance structure excess income was diverted to the purported reinsurance company and that company’s funds were co-mingled with the taxpayer’s the purported reinsurance company’s reserves were not computed using appropriate actuarial techniques and the company reported a negative surplus the purported reinsurance company did not retain documents evidencing transactions entered into in contrast accounting and corporate formalities were observed in the transactions involving taxpayer the arrangement was not used to create or manipulate insurance reserves for the purpose of inappropriately sheltering income though distributions of taxpayer 3’s funds were made it does not appear that taxpayer was treated like a personal bank account parties and did not involve the circular_flow_of_cash for all these reasons the arrangement is not a sham for federal_income_tax purposes caveat s finally the arrangement involved contractual relationships with unrelated third the conduct of the parties in this case is different from that of the taxpayer in this technical_advice_memorandum does not address taxpayer 3’s entitlement to the benefit of sec_501 for the year involved as an organization described in sec_501 the propriety of the method_of_accounting used by taxpayer company and taxpayer to reflect their involvement in program e the treatment of any of the transactions described herein as constituting distributions by taxpayer or compensation of individuals b or c or any other legal issue other than those articulated at the top of this memorandum a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
